DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
The amendments filed 11/20/2021 have necessitated a new grounds of rejection, presented below.

Claim Objections
Claims 25-43 are objected to because of the following informalities:  
Each of claims 25-43 contain reference to “the fluidic cartridge”. Although explicit antecedent basis for a fluidic cartridge is not present, it is understood that this is meant to refer to the “cartridge” defined in line 3 of independent claim 24. For consistency, it is recommended to amend claim 24 to refer to a “fluidic cartridge” or amend each recitation in claims 25-43 to refer to a “cartridge”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:


Claims 25-43 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Each of claims 25-43 begin with “The fluidic cartridge of claim…”. However, claim 24, from which all claims depend, recites “A fluidic cartridge system…comprising a cartridge… and a cartridge reader…”. Therefore, each of claims 25-43 is directed only to the cartridge, not the system, and each claim fails to include all limitations of the claim upon which it depends. Claims 25-43 are not proper dependent claims, as they are directed to a cartridge alone and not a system comprising a cartridge and a cartridge reader, and are therefore broader than independent claim 24 from which they depend.  
  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Allowable Subject Matter
Claim 24 is allowed.
The following is an examiner’s statement of reasons for allowance:
Claim 24 defines a fluidic cartridge system for carrying out a diagnostic test, the system comprising a cartridge and a cartridge reader. The subject matter of the cartridge reader included in claim 24 was found allowable in the prosecution of application 15547788, now US Patent 10,646,874, the closest prior art being Ririe et al. (US Patent Application Publication 2010/0105029) (already of record). However, Ririe et al. does not teach a cartridge receiving region comprising a tray movable between an open position and a closed position and configured to receive a cartridge, and the prior art . 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOLLY KIPOUROS whose telephone number is (571)272-0658. The examiner can normally be reached M-F 8.30-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HOLLY KIPOUROS/Primary Examiner, Art Unit 1799